COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00489-CV

IN THE INTEREST OF S.I.H., A
CHILD

                                      ----------

          FROM COUNTY COURT AT LAW NO. 1 OF PARKER COUNTY

                                      ----------

                         MEMORANDUM OPINION1
                                      ----------

      In seven issues, appellant T.G. appeals the trial court’s order terminating

her parental rights to her son, S.I.H. (Steven).2 She asserts that the trial court

erred by admitting two exhibits and that the evidence is factually insufficient to

support the trial court’s termination decision. We affirm.

                                Background Facts

      During appellant’s childhood in Nebraska, authorities removed her from

her mother’s care and placed her in foster care. She dropped out of high school

      1
       See Tex. R. App. P. 47.4.
      2
      Throughout this opinion, we will use ―Steven‖ as an alias to refer to S.I.H.
See Tex. R. App. P. 9.8(b)(2).
when she was a sophomore. Since then, including Steven, appellant has birthed

eleven children. At the time of Steven’s termination trial in November 2011,

when appellant was thirty-nine years old, none of the children were in her

possession. Before the trial court terminated appellant’s parental rights to

Steven, other courts had terminated her rights to nine of her other children. 3

      Appellant gave birth to Steven in February 2008; according to appellant,

Steven had no special medical conditions at that time. 4        Sometime between

Steven’s birth and June 2010, Child Protective Services (CPS) personnel

attempted to investigate matters related to Steven’s care, but they were unable to

do so because they could not locate appellant.         Appellant began living with

Jacqueline Ward in 2009. In 2010, when Steven was two years old, appellant left

him with Ward. According to Nikki Lepori, a CPS investigator, appellant did so to

go ―off with a boyfriend somewhere‖; according to appellant, she did so to seek a

house and a job. Appellant says that Ward volunteered to keep Steven and that

appellant left contact information that Ward could use in the event of an

emergency.

      Because of a concern that Steven had been abandoned, CPS removed

him from Ward’s care, and on June 1, 2010, the Department of Family and

      3
       During the course of Steven’s case, appellant became pregnant and had
a child in Nebraska. The termination of appellant’s rights to her eleventh child
was pending at the time of the trial concerning Steven.
      4
       Steven’s father (Father), with whom mother apparently had a common law
marriage, died in October 2011.


                                         2
Protective Services (the Department) filed a petition that sought termination of

appellant’s parental rights to Steven if reunification could not be achieved.5 Ward

told CPS that she was unable to care for Steven because she had psychotic

issues; she explained that she had post traumatic stress disorder, a substantial

history of drug abuse, and ―many suicide attempts.‖ The Department attached

an affidavit to its petition that detailed appellant’s CPS history. The trial court

appointed the Department as Steven’s temporary sole managing conservator

and set an adversary hearing concerning Steven’s removal.6

      When CPS removed Steven from Ward’s home, he had a normal weight,

but he was ―significantly delayed.‖ His head was flat on one side and looked

―grossly misshapen‖ to Lepori. Lepori arranged for Steven to be diagnosed at a

children’s hospital. While they were there, Lepori and another investigator were

able to play with Steven; they sang to him while he learned the song, danced,

and smiled, which indicated to Lepori that he could learn but had been severely

neglected. Lepori testified that a doctor diagnosed Steven to be suffering from

severe neglect.

      At the time of Steven’s removal, a night intake worker attempted to locate

appellant but was unable to do so. Although CPS later found appellant and

      5
       Appellant testified that she left Steven with Ward for ―about two weeks.‖
She said that Ward eventually expressed that she could not keep Steven, and
although appellant gave Ward a list of names of people who might be able to
care for him, Ward ―turned around and lied . . . and she called CPS.‖
      6
       See Tex. Fam. Code Ann. § 262.201 (West Supp. 2011).


                                        3
served her with notice of Steven’s removal, she did not appear at the adversary

hearing or some out-of-court meetings concerning Steven. Lepori eventually

spoke with appellant, and appellant could not name all of the children she had

birthed. Appellant told Lepori that she could not visit Steven because she was

busy. CPS eventually placed Steven with C.D., Steven’s paternal aunt (Aunt).

      Following the adversary hearing in June 2010, the trial court granted

appellant visitation of one hour per week with Steven. The court also ordered

appellant, under section 263.106 of the family code,7 to comply with each

requirement of the Department’s service plan.       The Department’s July 2010

service plan required appellant to maintain monthly contact with the department;

complete a psychological evaluation, a drug and alcohol assessment, and

parenting classes; participate in individual counseling; and maintain suitable

housing.

      According to Matthew Reed, the CPS caseworker assigned to Steven’s

case at the time of the trial, appellant called him on a quarterly basis, and during

those conversations, she did not ask how Steven was doing. 8 Appellant did not

maintain contact with Steven (she did not visit him after January 2011, although

she asked to do so in the fall of 2011). Appellant completed a psychological


      7
       See Tex. Fam. Code Ann. § 263.106 (West Supp. 2011).
      8
       Appellant disagreed with Reed’s testimony that she only contacted him
once every several months. Instead, appellant testified that she tried to contact
him ―every single day‖ and left messages for him.


                                         4
evaluation and parenting classes, but she did not complete counseling because

she failed to regularly attend.   She also failed to take the drug and alcohol

assessment or to maintain stable housing.         The psychological evaluation

revealed that appellant has an IQ of approximately seventy-five and suffers from

depression. Appellant said that CPS personnel lied to her by telling her that they

would get her into drug and alcohol treatment, although she denied needing the

treatment. She testified that although she tried to get to counseling on time, she

could not do so because she did not have money for public transportation, and

walking to counseling could not ―cut it when you’re way on the other side of

town.‖9 Although appellant sought counseling at another location, it was too

expensive, so she quit going.

      At times, appellant was homeless, and at other times, she stayed with

friends.   She would not give Reed the addresses of places she was living.

Appellant did not have a driver’s license, and she told Reed that she walked

―pretty much everywhere she [went].‖

      Reed watched appellant’s visit with Steven in January 2011, and Reed

noticed that appellant had ―very little contact‖ with Steven. She sat on the couch

while Steven played on the floor, and she talked to him sparsely. These actions

were similar to how appellant had acted in previous visits with him. Reed never

      9
        The record reflects that appellant lived approximately seven blocks from
where the counseling sessions were scheduled. Appellant arranged to get from
Texas to Nebraska by a bus to birth another child although she denied having $2
or $3 for a round trip on public transportation to attend counseling.


                                        5
heard Steven refer to appellant as his mother, and he never saw any attachment

between Steven and appellant although Steven had formed attachments with

other people, including Reed. According to Reed, appellant missed her weekly

visits with Steven after January 2011 because she ―was busy, she had a job

interview, or she didn’t have transportation.‖    He said that he attempted to

persuade appellant to use public transportation and that she had enough

advanced notice of the visits that she could have walked to them.

      The trial of the Department’s termination petition occurred in November

2011. At the end of the trial, the trial court found that appellant had knowingly

placed or knowingly allowed Steven to remain in conditions that endangered his

physical or emotional well-being, engaged in conduct or knowingly placed Steven

with persons who engaged in conduct that endangered his physical or emotional

well-being, constructively abandoned him, and failed to comply with the

provisions of a court order that specifically established the actions necessary for

Steven to be returned to her.     The trial court also found that termination of

appellant’s rights was in Steven’s best interest, and it therefore terminated her

rights. Appellant brought this appeal.

                               Factual Sufficiency

      In her third through seventh issues, appellant argues that the evidence is

factually insufficient to support the termination of her parental rights to Steven.

A parent’s rights to ―the companionship, care, custody, and management‖ of his

or her children are constitutional interests ―far more precious than any property


                                         6
right.‖ Santosky v. Kramer, 455 U.S. 745, 758–59, 102 S. Ct. 1388, 1397 (1982);

In re M.S., 115 S.W.3d 534, 547 (Tex. 2003).           ―While parental rights are of

constitutional magnitude, they are not absolute. Just as it is imperative for courts

to recognize the constitutional underpinnings of the parent-child relationship, it is

also essential that emotional and physical interests of the child not be sacrificed

merely to preserve that right.‖ In re C.H., 89 S.W.3d 17, 26 (Tex. 2002).

      In a termination case, the State seeks not just to limit parental rights but to

erase them permanently—to divest the parent and child of all legal rights,

privileges, duties, and powers normally existing between them, except for the

child’s right to inherit. Tex. Fam. Code Ann. § 161.206(b) (West 2008); Holick v.

Smith, 685 S.W.2d 18, 20 (Tex. 1985).            We strictly scrutinize termination

proceedings in favor of the parent. Holick, 685 S.W.2d at 20–21; In re R.R., 294
S.W.3d 213, 233 (Tex. App.—Fort Worth 2009, no pet.).

      In proceedings to terminate the parent-child relationship brought under

section 161.001 of the family code, the petitioner must establish one ground

listed under subsection (1) of the statute and must also prove that termination is

in the best interest of the child. Tex. Fam. Code Ann. § 161.001 (West Supp.

2011); In re J.L., 163 S.W.3d 79, 84 (Tex. 2005). Termination decisions must be

supported by clear and convincing evidence. Tex. Fam. Code Ann. § 161.001.

Evidence is clear and convincing if it ―will produce in the mind of the trier of fact a

firm belief or conviction as to the truth of the allegations sought to be

established.‖ Id. § 101.007 (West 2008). Due process demands this heightened


                                          7
standard because termination results in permanent, irrevocable changes for the

parent and child. In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002).

      In reviewing the evidence for factual sufficiency, we must give ―due

consideration to evidence that the factfinder could reasonably have found to be

clear and convincing.‖ Id. at 266. We do not supplant the judgment with our

own. In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). We determine whether, on

the entire record, a factfinder could reasonably form a firm conviction or belief

that the parent committed an act listed in section 161.001(1) and that the

termination of the parent-child relationship is in the best interest of the child. Tex.

Fam. Code Ann. § 161.001; C.H., 89 S.W.3d at 28. If, in light of the entire

record, the disputed evidence that a reasonable factfinder could not have

credited in favor of the finding is so significant that a factfinder could not

reasonably have formed a firm belief or conviction in the truth of its finding, then

the evidence is factually insufficient. H.R.M., 209 S.W.3d at 108.

Termination under section 161.001(1)(E)

      Among three other conduct-based grounds, the trial court terminated

appellant’s parental rights on the basis that she engaged in conduct or knowingly

placed Steven with persons who engaged in conduct that endangered his

physical or emotional well-being. See Tex. Fam. Code Ann. § 161.001(1)(E).

Appellant challenges this basis for termination in her fourth issue.




                                          8
      As we have recently explained,

             Endangerment means to expose to loss or injury, to
      jeopardize. Under section 161.001(1)(E), the relevant inquiry is
      whether evidence exists that the endangerment of the child’s
      physical well-being was the direct result of [the parent’s] conduct,
      including acts, omissions, or failures to act. Additionally, termination
      under subsection (E) must be based on more than a single act or
      omission; the statute requires a voluntary, deliberate, and conscious
      course of conduct by the parent. It is not necessary, however, that
      the parent’s conduct be directed at the child or that the child actually
      suffer injury. The specific danger to the child’s well-being may be
      inferred from parental misconduct standing alone. Moreover, a
      parent’s mental state may be considered in determining whether a
      child is endangered if that mental state allows the parent to engage
      in conduct that jeopardizes the physical or emotional well-being of
      the child. To determine whether termination is necessary, courts
      may look to parental conduct occurring both before and after the
      child’s birth.

In re M.E.-M.N., 342 S.W.3d 254, 261–62 (Tex. App.—Fort Worth 2011, pet.

denied) (citations omitted).

      Significant evidence supports the trial court’s endangerment finding. The

record establishes that Steven had developed physical problems while in

appellant’s care because of her neglect. According to Lepori, upon Steven’s

removal in the middle of 2010, his head was ―very, very misshapen.‖ Lepori

testified that Steven appeared to be severely neglected. She said that a doctor

diagnosed the head issue to be caused by the neglect. Although Lepori did not

know whether Steven’s head was misshapen at his birth, when she saw him

sometime after his removal, it ―looked much more normal,‖ which indicated to her

that the misshaping was caused by neglect and was not a deformity.               Also,

Steven had ―drooping‖ on the left side of his face and tooth decay, which the


                                         9
Department attributed to neglect, apparently based on diagnoses the Department

received. Reed testified that a child’s teeth may erode when the child is allowed

to suck on a bottle too much. The trial court could have justifiably based its

endangerment finding on Steven’s physical issues at the time of his removal.

See In re M.C., 917 S.W.2d 268, 270 (Tex. 1996) (holding that physical neglect

may support an endangerment finding because neglect ―can be just as

dangerous to the well-being of a child as direct physical abuse‖); In re T.T.F., 331
S.W.3d 461, 483–84 (Tex. App.—Fort Worth 2010, no pet.) (concluding that a

parent’s medical neglect supported a trial court’s finding under section

161.001(1)(E)).

      After Steven’s removal, he had significant developmental delays, and he

had to wear a helmet because he would ―throw tantrums and bang his head on

the floor‖; at the time of trial, after being removed from appellant’s care for an

extended period, Steven was no longer throwing such tantrums.              Steven’s

apparent emotional issues that he developed while in appellant’s care also

support the trial court’s endangerment finding.       See Tex. Fam. Code Ann.

§ 161.001(1)(E).

      Appellant’s leaving Steven with Ward also supports the trial court’s finding

under section 161.001(1)(E).     When Lepori spoke to appellant after Steven’s

removal, appellant asked Lepori whether Steven had ―any hand prints on him.‖

According to appellant, she did so because she assumed that he could have

been removed for physical abuse. But Lepori testified that appellant asked about


                                        10
the hand prints because appellant ―said she didn’t trust Ms. Ward. She said

she’d had previous concerns with the way Ms. Ward treated [Steven].‖ In fact,

Lepori testified that appellant conveyed to her that Ward had once tied Steven to

a car seat so that he could not get out. Appellant’s testimony indicated that

Steven’s being constrained to a car seat for periods of time within his home

occurred more than once, although it is unclear when appellant became aware of

these events.

      Appellant’s leaving Steven with Ward prompted his removal.              Ward

admitted to having psychotic issues, a substantial history of drug abuse, and

several suicide attempts.    According to Lepori, Ward indicated that appellant

knew about Ward’s psychotic issues. When Ward informed appellant that Ward

could not care for Steven, appellant did not return to care for him or ensure that

someone else could do so; rather, by her own testimony, appellant told Ward

only to get names off of a light switch of people that could care for him.

      Next, more than a year after Steven’s removal, appellant still could not

offer him stable housing or reliable transportation; she recognized that she was

not prepared to take him home. The trial court could have relied on these facts

to find endangerment. See In re T.S., No. 02-10-00089-CV, 2010 WL 4486332,

at *8 (Tex. App.—Fort Worth Nov. 10, 2010, no pet.) (mem. op.) (upholding a

finding of endangerment when the father was, among other things, unable to

provide stable housing and financially unable to care for his children); see also In

re S.D., 980 S.W.2d 758, 763 (Tex. App.—San Antonio 1998, pet. denied)


                                         11
(explaining that conduct that subjects a child to a life of uncertainty and instability

endangers the physical and emotional well-being of the child).             Appellant’s

employment history (or lack thereof) also casts doubt concerning her ability to

adequately provide for Steven, which factors into our review of the trial court’s

endangerment finding.       See In re H.N.H., No. 02-11-00141-CV, 2012 WL
117861, at *25 (Tex. App.—Fort Worth Jan. 12, 2012, no pet.) (mem. op.)

(considering a mother’s ability to provide financially for her children as a factor

under section 161.001(1)(E)); In re M.N.G., 147 S.W.3d 521, 538–39 (Tex.

App.—Fort Worth 2004, pet. denied) (op. on reh’g) (holding similarly).

      Finally, appellant’s failure to attempt to visit Steven for several months

during the pendency of this case supports the trial court’s finding of

endangerment of Steven’s emotional well-being. See In re U.P., 105 S.W.3d
222, 236 (Tex. App.—Houston [14th Dist.] 2003, pet. denied) (op. on reh’g).

When Reed, who has a master’s degree in social work, was asked how a

parent’s lack of contact with a child affects the child, he testified, ―It’s a huge

impact. You know, children thrive on consistency. And if they don’t have that,

especially something as important as their parental relationship, it can be very

damaging.‖

      We recognize that some evidence weighs against the trial court’s finding

under section 161.001(1)(E). Appellant said that while she cared for Steven, she

took him to visit doctors. She testified that the doctors never said anything about

neglect and that Steven was current on his shots. Although appellant noticed


                                          12
that Steven’s head was misshapen, she said that a doctor expressed that nothing

was wrong with the head. She testified that she was planning on getting another

diagnosis for the misshaping of Steven’s head but that CPS removed him from

Ward’s care before appellant could do so. As appellant notes in her brief, the

Department did not present expert testimony concerning Steven’s head deformity

and did not call a doctor to testify that Steven’s physical and emotional issues

had resulted from neglect.

      Also, at trial, the Department did not produce medical records verifying

Ward’s psychotic issues. Appellant denied that she knew about the issues, and

she said that she did not have concerns about Ward’s ability to care for Steven.

      Although some conflicts arise from the evidence and inferences at trial

concerning appellant’s degree of responsibility for Steven’s physical and

emotional   issues    and    concerning   appellant’s   knowledge     about Ward’s

psychological problems, we must give due consideration to evidence that the

factfinder could have found to be clear and convincing, and we must generally

leave the resolution of those conflicts to the factfinder. See J.F.C., 96 S.W.3d at

266; T.T.F., 331 S.W.3d at 484. Despite the conflicting evidence, we conclude

that the trial court could have reasonably formed a firm belief or conviction that

appellant engaged in conduct or knowingly placed Steven with persons who

engaged in conduct that endangered his physical or emotional well-being. See

Tex. Fam. Code Ann. § 161.001(1)(E); M.E.-M.N., 342 S.W.3d at 261–62. Thus,

we hold that the evidence is factually sufficient to support the trial court’s finding


                                          13
under section 161.001(1)(E), and we overrule appellant’s fourth issue. Because

only one finding under section 161.001(1), along with a finding of the child’s best

interest, is sufficient to support termination, we decline to address appellant’s

third, fifth, and sixth issues, which challenge the trial court’s findings under

section 161.001(1)(D), (N), and (O). See Tex. R. App. P. 47.1; In re Z.C., 280
S.W.3d 470, 475 n.22 (Tex. App.—Fort Worth 2009, pet. denied); In re K.A.S.,

131 S.W.3d 215, 225 (Tex. App.—Fort Worth 2004, pet. denied).

Steven’s best interest

      In her seventh issue, appellant argues that the evidence is factually

insufficient to prove that termination of her parental rights to Steven is in his best

interest. See Tex. Fam. Code Ann. § 161.001(2). There is a strong presumption

that keeping a child with a parent is in the child’s best interest. In re R.R., 209
S.W.3d 112, 116 (Tex. 2006). Prompt and permanent placement of the child in a

safe environment is also presumed to be in the child’s best interest. Tex. Fam.

Code Ann. § 263.307(a) (West 2008). Nonexclusive factors that the factfinder

may use in determining the best interest of the child in a termination case include

the desires of the child, the emotional and physical needs of the child now and in

the future, the emotional and physical danger to the child now and in the future,

the parental abilities of the individuals seeking custody, the programs available to

assist these individuals to promote the best interest of the child, the plans for the

child by these individuals or by the agency seeking custody, the stability of the

home or proposed placement, the acts or omissions of the parent which may


                                         14
indicate that the existing parent-child relationship is not a proper one, and any

excuse for the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d
367, 371–72 (Tex. 1976). These factors are not exhaustive. C.H., 89 S.W.3d at

27. Furthermore, undisputed evidence of just one factor may be sufficient in a

particular case to support a finding that termination is in the best interest of the

child. Id. On the other hand, the presence of scant evidence relevant to each

factor will not support such a finding. Id.

      Steven did not verbally express a desire about the termination of

appellant’s parental rights    The evidence, however, shows that he struggled

physically and emotionally at the time of his removal from appellant’s care but

prospered after his removal. After the Department removed Steven, it took him

to several doctors and dentists and arranged for him to have a psychological

evaluation. At the time of the trial, he was receiving speech therapy and physical

therapy in school. He no longer had to wear a helmet because he had stopped

having tantrums. He had also made ―developmental strides.‖ At the time of the

trial, Steven was three years old. Reed testified that Steven was a ―great little

boy‖ and was very affectionate. Although Steven was verbally delayed, he had

made ―great improvements‖ since his removal and his placement with Aunt.

Aunt, who stayed home but whose husband was employed, wanted to adopt

Steven.

      As we have explained above, appellant did not comply with her service

plan, and by her actions, including her failure to visit Steven for an extended


                                          15
period, she seemed to show disinterest in obtaining Steven’s return to her care.

Appellant said that she did not visit Steven because ―as a mother it is stressful,

and it’s hard on a parent to see your kid not getting that bonding with you. And

it’s hard for a parent to be there, seeing your kid avoiding you.‖ Appellant did not

know if Steven avoided her because he did not care about her or because he just

wanted to play. Appellant admitted, however, that she could have ―[r]esponded

. . . better to him.‖ In contrast to appellant’s few visits with Steven, Aunt testified

that appellant visited Father regularly when he was in a nursing home.

      As opposed to appellant’s lack of a bond with Steven, Reed testified that

Steven had bonded with Aunt and with another child who lived in Aunt’s home.

Reed opined that Aunt could take care of all of Steven’s needs and that Steven

should live with her on a permanent basis through adoption. Aunt testified that in

the eight months that Steven had been in her home, he had brought joy to her

life, and she had met his educational and medical needs.            During that time,

appellant had never helped her care for Steven and had not sent him any cards

or gifts. Appellant said that she did not call Aunt to check on Steven because

she and Aunt were ―not on speaking terms.‖ Appellant recognized that Aunt had

met Steven’s needs and could continue to do so in the future, and she said that

she appreciated Aunt for caring for Steven.

      Next, although more than a year had passed since Steven’s removal,

appellant was not prepared for his return to her care even if the trial court had not

terminated her rights. Appellant stayed with a friend in Weatherford from July


                                          16
2010 until February 2011. After the friend kicked her out, she stayed at a shelter

in Azle until April 2011, but she failed to keep requirements of the shelter and got

kicked out there, too. She became homeless and lived ―on the streets‖ awhile

before living in a house with another friend.         Appellant testified that her

November 2010 application for government housing had been denied because of

her ―prison status‖ (she had served time for possessing a controlled substance).

However, she said that she reapplied for such housing in October 2011.

      Appellant testified that she was trying to get a GED, and she said that

during the pendency of Steven’s case, she applied for jobs at McDonald’s,

motels, and nursing homes.      She eventually started working for an in-home

healthcare company in Stephenville. According to appellant, she was employed

from August 2011 until the trial in November 2011, at which time she was making

$8.50 per hour and working ―52 hours to 80 hours a week.‖ But before appellant

obtained that job, it had been about eight years since she had worked full time.

Appellant said that she was trying to obtain a car, although her driver’s license

had been suspended since 2001 and although she needed to pay $1,500 for it to

be reinstated. She did not have health insurance at the time of the trial, and she

received food stamps.

      Appellant conceded to having a long history with CPS, but she said that

the reports of neglect of her children have been ―based on lies.‖ Nonetheless,

the termination of her rights to nine other children casts doubt on her ability to

effectively parent Steven. Appellant agreed that at the time of the trial, she was


                                        17
not able to take Steven home with her, but she asked the court to name her a

possessory conservator so she could continue to have access to him. She said

that it was not in Steven’s best interest for the trial court to terminate her parental

rights because doing so would ―mess him up totally‖ and ―brainwash him‖ to treat

her unkindly later in his life. She explained, ―It’s not fair for a child to grow up

without at least one of the parents involved in [his] life.‖

        Lepori opined that appellant had left Steven with an inappropriate

caregiver when she allowed Ward to possess him.                When Reed was asked

whether appellant was able to meet Steven’s needs, he responded, ―Absolutely

not.‖   Reed testified that he would be concerned if Steven went home with

appellant.   He also opined that appellant had not demonstrated an ability to

provide Steven with a safe environment. Aunt said that in the time she has

known appellant, she had not seen appellant demonstrate an ability to parent a

child, and Aunt believed that appellant’s presence in Steven’s life was disruptive.

Jesus Nevarez, appellant’s guardian ad litem (who is also an attorney),

expressed his belief that appellant could not appropriately parent Steven and that

Steven would not be safe with appellant if appellant did not have a home.

Nevarez believed that appellant understood the consequences of not cooperating

with CPS and completing her service plan.

        Applying all of these facts and the other facts recited above to the Holley

factors, we hold that the trial court could have reasonably formed a firm belief or

conviction that termination of appellant’s parental rights is in Steven’s best


                                           18
interest. See Tex. Fam. Code Ann. § 161.001(2); Holley, 544 S.W.2d at 371–72;

see also R.R., 294 S.W.3d at 237 (explaining that a father’s difficulty maintaining

safe and stable housing, his inconsistent employment history with no guaranteed

income, and his inappropriate choices that put his children in danger all

demonstrated that it was in the children’s best interest that the father’s parental

rights be terminated). We overrule appellant’s seventh issue.

                 The Trial Court’s Admission of Two Exhibits

      In her first two issues, appellant argues that the trial court erred by

admitting two exhibits into evidence.        Near the beginning of the trial, the

Department introduced certified copies of affidavits of voluntary relinquishment

that Father and appellant had executed with respect to one of appellant’s

children, J.D.L.C., in March 2005. Appellant objected to the admission of the

documents on the ground of relevance, but the trial court admitted them.

      For error to be reversible in a civil case, the error must have probably

caused the rendition of an improper judgment or probably prevented the

appellant from properly presenting a case to a court of appeals. Tex. R. App. P.

44.1(a).   Error in the admission of evidence is generally harmless when the

objecting party allows other evidence of the same or similar facts to be admitted

without an objection. Volkswagen of Am., Inc. v. Ramirez, 159 S.W.3d 897, 907

(Tex. 2004); In re M.H., 319 S.W.3d 137, 148 (Tex. App.—Waco 2010, no pet.);

In re S.B., 207 S.W.3d 877, 883 (Tex. App.—Fort Worth 2006, no pet.).




                                        19
      Along with the affidavits of relinquishment, the Department introduced an

order terminating appellant’s and Father’s rights to J.D.L.C. Appellant did not

object to the admission of the order, which recited that appellant and Father had

relinquished their rights, stated that they had endangered and had constructively

abandoned J.D.L.C., and explained that termination of their rights to J.D.L.C. was

in his best interest. Also, appellant did not object to the admission of Nebraska

orders of termination for six more of her children.

      Because appellant failed to object to evidence that contained the same

information that the objected-to evidence conveyed (appellant’s and Father’s

voluntary relinquishment of their parental rights to J.D.L.C.), we hold that any

potential error of the trial court in admitting the affidavits of voluntary

relinquishment is harmless. See Tex. R. App. P. 44.1; S.B., 207 S.W.3d at 883.

We overrule appellant’s first two issues.

                                    Conclusion

      Having overruled all of appellant’s dispositive issues, we affirm the trial

court’s judgment.




                                                      TERRIE LIVINGSTON
                                                      CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and GABRIEL, JJ.

DELIVERED: March 15, 2012




                                         20